Case 3:21-cv-03150-MAS-TJB Document 30 Filed 07/27/21 Page 1 of 4 PageID: 196




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY



    Brieauna Gibson,
                   Plaintiff
    vs                                          CASE NO: 2:21- cv - 03150
    Anthony Valvano, Amir Bethea, Kelly
    Burlian, Diana Torres, Joseph Riotto,
    Francis Cascarelli, Sco f/n/u Green a/k/a        CIVIL ACTION
    Baskerville, Kevin Perez, Sean St. Paul,
    Sarah Davis, Robin Keller and John
    Does 1 to 10, all individually and in
    their official capacities as New Jersey
    Department of Corrections officers
    and/or employees; and Marcus Hicks,
    Commissioner of the State of New
    Jersey Department of Corrections, in his
    official capacity, only
                   Defendants




   _______________________________________________________________________

            MEMORANDUM OF LAW OPPOSING

         MOTIONS TO STAY THE PROCEEDINGS
  _________________________________________________________________________
Case 3:21-cv-03150-MAS-TJB Document 30 Filed 07/27/21 Page 2 of 4 PageID: 197




       This is an action for damages claimed by Plaintiff arising from multiple violations of
her state and federal Constitutional rights while she was imprisoned at Edna Mahan
Correctional Facility for Women from July 2015 to July 2020. Defendants Anthony Valvano
and Amir Bethea, the movants herein, were Sergeants on her unit and are alleged to have
played a role in those Constitutional violations. Plaintiff completed her full sentence, and
was discharged, in July 2020. On or about January 11, 2021, there was a highly publicized
(but by no means unique or unusual) incident at the prison: several women were subjected
to violent “cell attractions”, which somehow came to the attention of the media and
politicians, and became a cause celebre for a few weeks. Eventually, some ten or so prison
guards and supervisors were charged and arrested for various crimes allegedly committed on
January 11, 2021. Defendants Valvano and Bethea were among those arrested and charged.
To the best of Plaintiff’s knowledge, there have been no indictments yet from those arrests.
       Defendant Valvano now moves to stay all proceedings, including his obligation to
answer the Second Amended Complaint; and Bethea has joined that motion. Plaintiff’s
lawsuit has no connection whatsoever to the criminal charges faced by Sergeants Bethea and
Valvano – Plaintiff had been out of the prison for six months or so when the criminal acts
occurred – and there is no legitimate reason for them to have a blanket stay.
       The leading case on this issue is United States v Kordel, 397 US 1 (1970), in which
the Supreme Court upheld civil proceedings which went forward while a criminal inquiry
into the same subject matter, which could have lead to a criminal prosecution, was also
pending.   In this district, the guiding principles were laid down in Walsh Securities, Inc
v Cristo Property Management, LLC et als, 7 F.Supp. 2d 523 (DNJ, 1998). There, Judge
Bassler identified six elements for the court to consider when asked to stay civil litigation
because of pending criminal proceedings. It is noteworthy that in that case, and in virtually
all cases where stays have been imposed, the criminal proceedings and civil litigation arose
from the same event or series of events, unlike here, where whatever happened to this
Plaintiff is entirely separate and discrete from the events which triggered the criminal
 Case 3:21-cv-03150-MAS-TJB Document 30 Filed 07/27/21 Page 3 of 4 PageID: 198




 prosecution of Sergeant Valvano. Judge Bassler’s six factors were:
         1) the extent to which the issues in the criminal and civil cases overlap; 2) the
        status of the case, including whether the defendants have been indicted; 3) the
        plaintiff's interest in proceeding expeditiously weighed against the prejudice
        to plaintiff caused by a delay; 4) the private interests of and burden on
        defendants; 5) the interests of the court; and 6) the public interest. Transworld,
        886 F.Supp. at 1139. Id at 527.


       Here, most importantly, the issues in the civil and criminal cases do not overlap, other
than that both cases arose at Edna Mahan. Plaintiff Gibson was long gone from the prison when
the assaults that underlie the criminal case took place. Furthermore, Defendants Valvano and
Bethea have not yet been indicted, and may never be indicted. Proceeding may well be unpleasant
for these Defendants, and hence a burden, but that is a burden he will have to face sooner or later
in any case. The public interest is best served by having Plaintiff’s allegations publically resolved,
as it is in the public’s interest to know that the events of January 11, 2021, were not an isolated
event but rather, the norm in that cesspool.
       In Walker v County of Gloucester, et als, case no 15- 7073 (DNJ, 2016) a county jail
inmate was suing for an assault; there was also a criminal proceeding for the same assault against
some or all of the COs involved. A stay was imposed. Similarly, in Colombo v Board of
Education of the City of Clifton, case no 11-00785 (DNJ, 2011) a student was suing for a sexual
assault by a school administrator, which the County Prosecutor was also pursuing. Most recently,
in Dotts v Romano, case no 17-431 (DNJ, 2020), a 1983 case arising from an arrest which lead
to a trial and conviction, the Court noted that of the six Walsh factors, identity of the underlying
events is the most important, and imposed a stay.
       The cases cited by Defendant are not on point. Peterson v Matlock 2011 WL 491571
(DNJ, 2011) involved a civil suit by assaulted prisoners which also gave ris to a criminal
proceeding; the same is true of Richardson v New Jersey, 2016 WL 5858983 (DNJ, 2016). The
New York case, Trustees of Plumbers & Pipefitters Nat’l Pension Fund v Transworld
 Case 3:21-cv-03150-MAS-TJB Document 30 Filed 07/27/21 Page 4 of 4 PageID: 199




Mechanical, 886 F. Supp 1134 (SDNY, 1995) also involved a criminal investigation into the same
allegations of stolen/diverted pension contributions as the civil action. None of the cited cases, and
no reported case that this writer can find, dealt with these circumstances: a civil allegation of
constitutional torts resting on factual allegations that are very similar to factual allegations in a
criminal proceeding against the same defendant, but which allegations are made by distinctly
different people on distinctly different occasions.
       In the case now before the Court, there is no factual overlap between the events alleged by
Plaintiff and those in the charging instrument against Defendants Valvano and Bethea. There is,
and can be, no legitimate reason to issue a stay.     It is also worth noting, in this context, that any
evidence of either Defendant’s conduct with regard to Plaintiff would be inadmissible in a Superior
Court prosecution under NJRE 404(b)(1) and 608(b).
       As for the other Defendants, who have not been arrested or criminally charged, there is
absolutely no reason to stay the proceedings as to them.


Dated: July 25, 2021                                        /s/ Lydia B. Cotz 7098
